Citation Nr: 0935650	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In November 2007, the Veteran presented testimony at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The Board remanded this case in December 2007 for further 
development.  Now that the development has been completed, 
this case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  posttraumatic stress disorder (PTSD), rated as 
70 percent disabling; a right paravertebral muscle scar, 
rated as 0 percent disabling; and erectile dysfunction, rated 
as 0 percent disabling.  The combined service-connected 
disability rating is 70 percent, meeting the percentage 
criteria for TDIU under the combined rating table. 

2.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for 
entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected PTSD.  He 
states that his service-connected PTSD has prevented him from 
securing substantially gainful employment since April 2002, 
when he was terminated from his job as a laborer at 
Weyerhaeuser.  He also admits that a nonservice-connected 
left wrist disorder also caused physical limitations that 
prevent him from working.  He attests that his PTSD has 
worsened since 2002, causing difficulty with anger management 
and concentration, and making it impossible to sustain 
employment.  See October 2005 VA Form 21-8940 (Application 
for Increased Compensation Based on Unemployability); January 
2006 Notice of Disagreement (NOD); and November 2007 
videoconference hearing testimony at pages 8-9.  The Veteran 
completed two years of college.  He is currently 62 years of 
age.  

In this case, the Veteran has the following service-connected 
disabilities:  PTSD, rated as 70 percent disabling; a right 
paravertebral muscle scar, rated as 0 percent disabling, and 
erectile dysfunction, rated as 0 percent disabling.  The 
combined service-connected disability rating is 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, 
the percentage criteria for TDIU are met.  38 C.F.R. 
§ 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

As to the evidence against the award of a TDIU, in October 
2002 the Social Security Administration (SSA) determined the 
Veteran could not work due to his nonservice-connected left 
wrist disorder.  SSA records are negative for any evidence a 
psychiatric disorder played any role in his April 2002 
termination from Weyerhaeuser.  A SSA vocational analysis 
dated in September 2002 indicated that due to the Veteran's 
physical limitations from his left wrist, his vocational 
outlook "must be considered bleak."  A March 2002 
termination letter from Weyerhaeuser confirms the Veteran was 
terminated because of his nonservice-connected left wrist 
disorder.  A November 2005 VA Form 21-4192, Request for 
Employment Information in Connection With Claim for 
Disability Benefits, as completed by the Veteran's former 
employer, Weyerhaeuser, stated that the Veteran resigned.  No 
concessions were made to him on account of disability due to 
PTSD.  A November 2002 VA vocational consult found that the 
Veteran's physical limitations resulted in the availability 
of any job involving motor skills as "less likely".  In 
short, many of these records attest to the severity of the 
Veteran's nonservice-connected left wrist disability in 
relation to his inability to secure employment.  The Veteran 
also underwent VA psychological examinations from the same VA 
examiner in August 2005 and June 2009.  On both occasions, 
the examiner assessed there was no evidence that the 
Veteran's PTSD precluded his employment.  However, the 
probative value of these examinations is limited due to the 
VA examiner's inaccurate statement that the stressor 
underlying the Veteran's PTSD had not even been verified.  
This is patently false since the claims folder clearly 
demonstrates the Veteran has combat wounds, received the 
Combat Infantryman Badge, has undergone PTSD counseling; and 
is service-connected for PTSD.  But overall, in summary, 
there is some probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, a 
November 2002 VA psychology note documented serious doubts as 
to the Veteran's ability to secure employment because of his 
PTSD.  Furthermore, undated lay statements from the Veteran's 
girlfriend and son attest to the deterioration of the 
Veteran's behavior from PTSD.  His son, in particular, admits 
that he himself fired the Veteran from a janitor position 
because of his PTSD.  VA treatment records from 2002 to 2007 
document frequent treatment for PTSD with related problems of 
anger, social isolation, domestic violence, and depression.  
Most importantly, the Veteran has submitted two letters from 
Dr. G. Harper, MD., dated in November 2007 and January 2008.  
These letters conclude that the Veteran is "unemployable" 
due to his PTSD symptoms of nightmares, anxiety, and 
difficulty working.  Dr. Harper states he has treated the 
Veteran for PTSD since 1995, and that the Veteran's PTSD is 
getting worse.  The Board finds these opinions are entitled 
to significant probative value in support of a TDIU award.  
In addition, credible lay statements and testimony from the 
Veteran throughout the course of the appeal provide some 
support for Dr. Harper's conclusion.  Therefore, there is 
significant evidence in support of a TDIU.

The Board realizes the severity of the Veteran's nonservice-
connected left wrist disability and the Veteran's advancing 
age (62), as factors affecting his ability to work.  But once 
again, his advancing age and nonservice-connected disorders 
cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  
Here, there is still probative evidence revealing that the 
Veteran would currently not be able to secure or follow a 
substantially gainful occupation as a result of his service-
connected PTSD.  38 C.F.R. § 4.16(a).  Moreover, even without 
consideration of the effect of the Veteran's nonservice-
connected left wrist disability, there is some evidence 
clearly showing the Veteran's service-connected PTSD at 70 
percent, standing alone, prevents him from securing 
employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993). 

In adjudicating this TDIU claim, the Board has also 
considered the doctrine of reasonable doubt.  As the U. S. 
Court of Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the 
positive and negative evidence for the TDIU issue.  The 
contrasting medical and lay evidence of record are all very 
probative.  But in such situations, the benefit of the doubt 
is resolved in the Veteran's favor.  Overall, the Board is 
satisfied that the Veteran's service-connected disabilities 
clearly prevent him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16.  Accordingly, his TDIU 
claim is granted.  38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


